IN THE COURT OF APPEALS OF NORTH CAROLINA

                                   No. COA15-588

                                Filed: 15 March 2016

Mecklenburg County, Nos. 09 CRS 025815–20

STATE OF NORTH CAROLINA

             v.

JUSTIN DUANE HURD, Defendant.


      Appeal by Defendant from judgments entered 6 March 2014 by Judge Robert

C. Ervin in Mecklenburg County Superior Court. Heard in the Court of Appeals 2

December 2015.


      Attorney General Roy Cooper, by Assistant Attorney General Amy Kunstling
      Irene and Sherri Horner Lawrence, for the State.

      Appellate Defender Staples Hughes, by Assistant Appellate Defender Kathryn
      L. VandenBerg, for Defendant-Appellant.


      HUNTER, JR., Robert N., Judge.


      Justin Duane Hurd (“Defendant”) appeals following a jury verdict convicting

him of three counts of first degree murder, two counts of first degree kidnapping, and

one count of first degree arson. Following the verdict, the trial court imposed three

consecutive life sentences without parole. On appeal, Defendant asks this Court to

vacate his convictions and remand for a new trial, and contends (1) the trial court

clearly erred in sustaining the State’s Batson challenge, (2) the State’s closing
                                     STATE V. HURD

                                    Opinion of the Court



argument was grossly improper and the trial court should have intervened ex mero

motu, and (3) the State’s closing argument violated Due Process. We disagree.

                        I. Factual and Procedural Background

         On 20 April 2009, a Mecklenburg County grand jury indicted Defendant for

three counts of first degree murder, two counts of first degree kidnapping, and one

count of first degree arson. On 18 June 2009, the case was declared capital and

Defendant pled not guilty. The case was called for trial 21 January 2014. The State

presented a circumstantial case using thirty-three witnesses and over 268 exhibits.

None of the State’s witnesses were eyewitnesses to the murders. Two of the witnesses

testified they met Defendant in jail and heard him claim responsibility for the

murders. On appeal, Defendant does not contest the veracity of the State’s evidence.

The following is a summary of the evidence taken in the light most favorable to the

State.

         In   January   2008,   Antonio   Harmon      (“Harmon”),   Nathaniel   Sanders

(“Sanders”), and two other men traveled from Cincinnati, Ohio to meet with

Defendant in Atlanta, Georgia. During the meeting, Sanders talked to Defendant for

twenty minutes. Harmon had seen Defendant once or twice in Cincinnati, but never

talked to him.      While Defendant and Sanders spoke, Harmon looked inside

Defendant’s car and saw a duffel bag of guns inside.




                                           -2-
                                     STATE V. HURD

                                    Opinion of the Court



      On 1 February 2008, Defendant called Sanders to meet again. Defendant,

Sanders, Harmon, and the two other men met at a bar.          During this meeting

Defendant and Sanders spoke, and Harmon saw a duffel bag containing a Taser

inside Sanders’s van.

      After the meeting, Sanders put the duffel bag of guns inside his van, and told

Harmon they could “go out of town and bust a couple of moves” “to get some extra

cash.” Harmon declined because he “didn’t want to get caught up in anything,” and

decided to go home to Cincinnati.

      On 3 February 2008, Kevin Young lived in a house located in Charlotte, North

Carolina, with his girlfriend Kinshasa Wagstaff and her nineteen-year-old niece,

Jasmine Hines. Young trafficked marijuana and worked as a disc jockey and

handyman, and Wagstaff worked in real estate. Young owed “big money” to “some

drug dealers” in New York.

      During the evening of 3 February 2008, Defendant acted as an “enforcer” for

the New York drug dealers and went to Young’s house with Sanders. Defendant

killed Young, Wagstaff, and Hines inside the home, and made Sanders “pull the

trigger . . . so [he too] would be accountable.” They burned the house down and put

evidence inside a Cadillac Escalade parked inside the garage. The garage door was

“kind of pushed out and crumpled up” such that Defendant and Sanders could not

drive the Escalade away. The Escalade contained gasoline cans, lighters, trash bags,



                                           -3-
                                   STATE V. HURD

                                  Opinion of the Court



tennis shoes with Wagstaff’s blood on them, and a trash bag containing gasoline, raw

chicken parts, a bent knife with a broken tip and Young’s blood on it, a Taser, beer

bottle, and water bottles.

      Investigators found Wagstaff’s charred body lying in the front foyer of the

house, with her dog’s burned body lying next to her. They found various items nearby

including a bloody scarf, bloody bed sheet, cell phone, purse, keys, and mail. A

medical examination revealed she had multiple stab wounds to the neck, amid “a

number of trauma injuries.” Her left wrist was bound with double stranded copper

wire, and both of her wrists sustained “fire fractures” from being exposed to heat.

      In the kitchen, police found Young’s charred body next to a spent .45 caliber

shell casing. His hands were handcuffed behind his back. He sustained a lethal

gunshot wound to the abdomen and “two sharp force injuries” to the neck and cheek.

      Hines’s body was found uncharred. She had a gag in her mouth formed out of

“an orange dish towel that had a scarf [and duct tape] wrapped around it.” Hines had

two gunshot wounds to her head and back, “some blunt force injuries,” bruises,

scrapes, and chemical burns to her back, legs, and arms.

      At 4:59 a.m., Sanders drove to a nearby Run Exxon gas station between

Huntersville and Charlotte. He went into the store and bought coffee and gas cans.

The store clerk, Rodchester Hutchins, noticed Sanders had “a busted lip” and a red

substance on his hoodie that looked like blood. Sanders appeared “nervous” and said



                                         -4-
                                            STATE V. HURD

                                          Opinion of the Court



he was “tired.” Hutchins told Sanders to pull his van behind the gas station to rest,

but Sanders declined because “he had to get back to Atlanta.” He was murdered in

Cincinnati six months later.

        Defendant was arrested in May 2009 and indicted for the 3 February 2008

triple murder. When he was incarcerated awaiting trial, he told two inmates that

Sanders “was taken care of,” and he did not have to worry about any witnesses.

Defendant was never charged with Sanders’s murder.

        On 18 June 2009, the case was declared capital. Sometime1 prior to trial,

defense counsel filed a pretrial motion entitled, “Motion to Prohibit District Attorney

From Peremptorily Challenging Prospective Black Jurors.” In it, Defendant

requested the trial court “prohibit the District Attorney from exercising peremptory

challenges as to potential Black jurors, or in the alternative to order that the District

Attorney state reasons on the record for peremptory challenges of such jurors.” The

trial court noted the motion was “not supported by any showing of a discriminatory

practice or intent on behalf of the State,” and denied the motion.

        The case was called for trial 21 January 2014. On the eighth day of jury

selection, 3 February 2014, prospective Juror 10 was called to the jury box. Juror 10

is a fifty-year-old white male who works for the U.S. Postal Service. During voir dire,



        1 We note this filing is cited in the trial court’s written order filed 18 February 2014. The trial
court’s order does not mention a specific filing date for the motion, and a copy of the motion does not
appear in the record on appeal.

                                                   -5-
                                     STATE V. HURD

                                   Opinion of the Court



Juror 10 said he could follow the law and be fair and impartial. He described his

“feelings about the death penalty” as follows:

             Personally, I don’t—I don’t like the fact that someone’s life
             [is] being taken, but at the same time if that justice is—
             word that correctly. I think that’s what we need to be done,
             I would think I could go through—I mean, I think I can
             make a decision on that. . . . I would guess I would say
             before I came here I have no problem. Now that I’m here,
             I’m actually thinking about it makes you stop and think. I
             would like to think based on the facts I could make a
             decision.

He said he did not have strong feelings “for” or “against” the death penalty, and he

could give “fair and equal consideration to both the death penalty” and “life in prison

without the possibility of parole.” He was asked to rate himself on a scale of one to

seven, one being “the type of person who always gives [a life sentence] regardless of

the circumstances if someone is convicted of first-degree murder,” and seven being

“the kind of person who always will give the death penalty.” Juror 10 rated himself

“[p]robably about a four.” He elaborated as follows:

“Well, having not heard facts . . . I think . . . there’s a punishment for a crime. If the

facts show that that’s what it would call for, I believe I could do that. However, I’m

not on one spectrum either.” The other jurors rated themselves a “four, five,” a “three

and a half,” a “three and a half to a four,” and “right down the middle.”

      Juror 8 is a thirty-eight year-old woman who identifies as “Asian/Black.” She

served in the Army and is employed as an EMS dispatcher. Her husband is self-

employed and works as a process server and bail bondsman. Her sixteen-year-old

                                          -6-
                                   STATE V. HURD

                                  Opinion of the Court



stepson is in jail facing charges for second degree attempted assault and sexual

battery. Juror 8 stated she and her husband could have bailed her stepson out of jail

but chose not to. She explained, “as much as I want to protect my children, I have to

protect the community . . . . [u]ntil I know that it’s a safe environment for both him

and the community, he’ll stay in there.” “[If] he did it and the DA can prove that he

did it, then yes, he does need to be punished for what he did and he needs to get the

help that he needs.” She stated she did not hold it against the State that they were

prosecuting her stepson, that she was able to “separate” that matter from the murder

trial, and she could be fair and impartial to both parties. When asked about the death

penalty scale of one to seven, she rated herself a four. She also helped her biological

son write a paper for his high school project in December 2013, entitled “Abolishment

of the Death Penalty.” The paper discussed statistics, states’ adoption of the death

penalty, and when the last execution occurred in death penalty states.

      Outside the presence of the jury pool, defense counsel attempted to strike

prospective Jurors 1, 5, 6, and 10. The State raised a Batson challenge based on

gender and race. The State argued as follows:

             By the State’s count of the jurors that have been passed
             during both rounds to the defense, the defense has had the
             opportunity to peremptory strikes [sic] on 13 total white
             jurors. Of those 13, they have stricken 10 of them. The
             math comes out to 76.9 percent of all white jurors that the
             defense has had an opportunity to use peremptory
             challenges on have been struck. . . . As far as the females
             go, by the State’s count, the defense has had the


                                         -7-
                                   STATE V. HURD

                                  Opinion of the Court



             opportunity to use peremptories on nine female jurors. It
             has stricken six of those.

The trial court referred to its notes and calculated the defense accepted two of seven

while males, zero of six white females, three of three black males, and two of three

black females.

      Defense counsel and the trial court discussed the issue as follows:

             [DEFENSE COUNSEL]: I can give you a race-neutral
             reason for the last four. . . . [Juror 10 was] struck because
             he stated that the punishment should fit the crime, and we
             felt that he was in favor of capital punishment as a matter
             of disposition as opposed to analytical comprehension of
             the law.

             [THE COURT]: But I think he also described himself as
             being on your scale of one to seven about a four.

             [DEFENSE COUNSEL]: Yeah, but I don’t think we have
             to accept what [Juror 10] says using his other answers in
             context.

             [THE COURT]: Well, I think you have to take the totality
             of what he’s saying.

      The trial court recessed briefly and returned giving “a summary explanation

of the Court’s conclusions.” The trial court summarized as follows:

             [T]he State has shown a prima facie [case] for what I would
             call its reverse Batson claim. The defendant has offered
             explanations for the strikes as to the four jurors in
             question. The Court concludes that those explanations as
             to [Jurors 1, 5, and 6] are not pretextual. The Court does
             conclude with respect to [Juror 10], that the explanation is
             pretextual. . . . the Court perceives from listening to the
             voir dire that, particularly Juror [8], was much worse. The
             Court having previously practiced law and the Court did

                                         -8-
                                    STATE V. HURD

                                   Opinion of the Court



              considerable amount of criminal defense work, particularly
              capital defense, and tried a number of cases trying to elicit
              opinions of jurors as to what they thought about the death
              penalty. From that experience, the Court perceived that
              Juror [8] was much worse on the death penalty than Juror
              [10], and so doesn’t find the explanation that was because
              of the death penalty was particularly credible.

       Thereafter, the prospective jurors were brought back into the courtroom.

Jurors 1, 5, and 6 were excused through defense counsel’s peremptory challenge, and

Juror 10 was kept on the jury panel.

       The trial court issued a written order on 18 February 2014 that stated the

following, inter alia:


              15. Of the peremptory challenges used by the defense, 10
              out of 11 were exercised against white and Hispanic jurors.
              Over 90% of the defense’s peremptory challenges were
              exercised against white and Hispanic jurors.

              16. The sole African American juror challenged
              peremptorily by the defense was currently employed by the
              State of North Carolina as a probation officer.

              17. When the defense indicated its intention to
              peremptorily challenge 4 of the 5 prospective white jurors
              in this group of eight jurors, the State objected on the
              ground that the defense was excusing jurors on
              impermissible racial and sexual grounds.

              18. A claim that a peremptory challenge is improperly
              based upon race triggers a three-step inquiry. State v.
              Waring, 364 N.C. 443, 474, 701 S.E.2d 615 (2010).

              19. Batson has been expanded to prohibit not only the
              State, but also criminal defendants, from engaging in
              purposeful racial discrimination in their exercise of


                                          -9-
                       STATE V. HURD

                     Opinion of the Court



peremptory challenges. State v. Cofield, 129 N.C. App.
268, 498 S.E.2d 823 (1998). . . .

27. The defendant in this case is an African American male.

28. The alleged victims in these cases are all African
Americans. Two of the three alleged victims were female.
...

35. The defense filed a pre-trial motion entitled "Motion to
Prohibit District Attorney From Peremptorily Challenging
Prospective Black Jurors." This motion requested the
Court "to prohibit the District Attorney from exercising
peremptory challenges as to potential Black jurors, or in
the alternative, to order that the District Attorney state
reasons on the record for peremptory challenges of such
jurors.[”] This request was not supported by any showing
of a discriminatory practice or intent on behalf of the State.
...

51. If a prima facie showing of discrimination is
established, the burden shifts to the opposing party to
articulate a race neutral explanation for its exercise of
peremptory challenges. State v. Maness, 363 N.C. 261,
272, 677 S.E.2d 796 (2009). . . .

54. The defense offered its race-neutral explanations for its
exercise of these peremptory challenges. . . .

69. At the time that the defense announced its intention to
peremptorily challenge [Juror 10], the defense accepted
[Juror 8] as a juror. [Juror 8] is an African American
female. . . .

84. As a former trial lawyer, who represented defendants
in capital cases, the Court interpreted [Juror 10’s]
language and demeanor as an indication that he would be
reluctant to actually return a death sentence. The [C]ourt
observed no reluctance on the part of [Juror 8] to make
difficult decisions, including the decision to leave her step-
son in jail even though her husband was a bail bondsman
who could have posted the bond. . . .

                            - 10 -
                                    STATE V. HURD

                                  Opinion of the Court



             89. A comparison of [Juror 8’s] and [Juror 10’s] responses
             concerning the death penalty reveal that at a minimum
             their views were strikingly similar.

             90. In this case, the defendant’s race, the victims’ race, the
             repeated use of peremptory challenges against white jurors
             such that it tended to establish a pattern of strikes against
             whites in the venire, the use of a disproportionate number
             of peremptory challenges to strike white jurors and the
             defense’s acceptance rate of white jurors indicate that the
             defense has exercised challenges against white jurors in a
             discriminatory manner.

             91. The Court concludes based on a totality of the
             circumstances that [Juror 10’s] race was a significant and
             motivating factor in the decision to exercise a peremptory
             challenge against him. . . .

             96. In this instance, [Juror 10] was not advised that the
             defense attempted to exercise a peremptory challenge
             against him. . . .

             [T]he Court sustains the State’s objection to the defense’s
             attempt to exercise a peremptory challenge against [Juror
             10] on the ground that [Juror 10’s] race was a significant
             and motivating factor in the attempt to exercise a
             peremptory challenge to excuse him from further jury
             service in violation of the rule created in Batson.


      Trial proceeded and the State called numerous witnesses. The State rested on

26 February 2014 and asked the trial court to take judicial notice that Sanders died.

The court granted the request and stated the following for the jury:

             [THE COURT]: [T]he Court at this point is going to take
             judicial notice of three items. First, that Nathaniel
             Sanders, also known as Nate Sanders and Lil Nate died on
             September 28th, 200[8].       Second, that he died in
             Cincinnati, Ohio. . . . and that someone other than the


                                         - 11 -
                                    STATE V. HURD

                                  Opinion of the Court



             Defendant has been indicted for the murder of Nathaniel
             Sanders in Ohio.

      Afterwards, Defendant did not present any evidence. The parties gave their

closing arguments and the State argued the following:

             [THE STATE]: The last thing . . . I want to talk to you about
             that the Defendant told [the two inmates that testified that
             the] witness that actually could put him in Charlotte, he’s
             dead and he had him killed. . . . [And] judicial notice [] was
             taken by [] the Court gave you before [sic] we started
             closing argument was that Nathaniel Sanders was killed, I
             believe the judge said September 28th, 2008. . . . And that
             someone other than the Defendant was charged with that
             murder. Well, the Defendant never said he killed the
             eyewitness, he said he had him killed. Here’s another
             interesting thing about the death of Nathaniel Sanders. . .
             . Detective Rainwater went and interviewed [Defendant’s]
             girlfriend on September 23rd and asked her where
             [Defendant] was, showed her a photograph [of Nathaniel
             Sanders] . . .

             [DEFENSE COUNSEL]: Objection, your Honor. There’s
             no evidence in the record.

             [THE COURT]: Overruled.

In addition to its oral argument, the State used slides that posed the following

questions:

                   Defense on cross with [police detective] intimated
                    [Defendant] and [Kevin Young] could be friends
                   If they were friends then where are the witnesses or
                    other evidence to substantiate that?
                   Defense on cross with [police detective] intimated
                    [Defendant] could have been in [Kevin Young’s]
                    home on an earlier occasion.
                   If he had been in the house, then where are the
                    witnesses or other evidence to substantiate that?

                                         - 12 -
                                        STATE V. HURD

                                       Opinion of the Court



                     Defense wants you to believe that [Defendant] drove
                      the [Toyota] Camry2 on an earlier occasion.
                     If he drove the [Toyota] Camry on an earlier
                      occasion, then where are the witnesses or other
                      evidence to substantiate that?
                     If there was some good reason to analyze the inside
                      of the black garbage bag.
                     Why didn’t they have it analyzed?
                     Where is their DNA analyst?


       After closing arguments, the jury began deliberation.               The jury returned

unanimous guilty verdicts on all charges. The jury recommended a sentence of life

without parole for each murder.          The trial court imposed three consecutive life

sentences without the possibility of parole. Defendant timely entered his notice of

appeal.

                                  II. Standard of Review

       First, Defendant contends the trial court erred in sustaining the State’s Batson

challenge. “The ‘clear error’ standard is a federal standard of review adopted by our

courts for appellate review of the Batson inquiry.” State v. James, 230 N.C. App. 346,

348, 750 S.E.2d 851, 854 (2013) (citing State v. Cofield, 129 N.C. App. 268, 275 n.1,

498 S.E.2d 823, 829 n. 1 (1998)). “Since the trial judge’s findings . . . largely will turn

on evaluation of credibility a reviewing court ordinarily should give those findings



       2  We note the State’s evidence tended to show Kevin Young and Kinshasa Wagstaff kept a
white Toyota Camry outside their house. The State’s theory seemed to indicate that, based on DNA
evidence, Defendant drove the car away after murdering Young, Wagstaff, and Hines, and setting the
house on fire.

                                              - 13 -
                                     STATE V. HURD

                                    Opinion of the Court



great deference.” James, 230 N.C. App. at 348, 750 S.E.2d at 854 (citations omitted).

“The trial court’s ultimate Batson decision will be upheld unless the appellate court

is convinced that the trial court’s determination is clearly erroneous.” Id. (citation

omitted).

      Second, Defendant argues he timely objected to the State’s closing argument,

and the trial court abused its discretion in overruling his objection. This Court is

“mindful of the reluctance of counsel to interrupt his adversary and object during the

course of closing argument for fear of incurring jury disfavor.” See State v. Jones, 355
N.C. 117, 129, 558 S.E.2d 97, 105 (2002). However, the State twice argued Defendant

had Sanders killed before Defendant objected, seemingly in opposition to the State’s

argument concerning Defendant’s girlfriend. Therefore, Defendant failed to timely

object under N.C. R. App. Pro. 10(a)(1) and we review whether the State’s closing

remarks “were so grossly improper that the trial court committed reversible error by

failing to intervene ex mero motu.” Id. at 133, 558 S.E.2d at 107 (citation omitted).

      Third, Defendant contends the State’s closing argument slides violated Due

Process by placing a burden of proof upon him. However, Defendant concedes “North

Carolina law may permit jury argument that a defendant has failed to present certain

evidence” and merely preserves this issue for “further federal review.” Therefore, we

assign no error to this argument.

                                      III. Analysis




                                           - 14 -
                                   STATE V. HURD

                                  Opinion of the Court



      In a capital murder case the defendant and State each is afforded fourteen

peremptory challenges each during jury selection.        N.C. Gen. Stat. § 15A-1217(a).

However, Article I, Section 26 of the Constitution of North Carolina and the Equal

Protection Clause of the Fourteenth Amendment of the United States Constitution

“prohibit race-based peremptory challenges during jury selection.” James, 230 N.C. App.

at 348, 750 S.E.2d at 854 (citation omitted).

      In Batson v. Kentucky, 476 U.S. 79 (1986), the United States Supreme Court

set out a three-part test for Batson objections. Our Supreme Court utilized this

analysis in State v. Taylor, 362 N.C. 514, 669 S.E.2d 239 (2008), and set out the

following test:

             First, the defendant must make a prima facie showing that
             the state exercised a race-based peremptory challenge. If
             the defendant makes the requisite showing, the burden
             shifts to the state to offer a facially valid, race-neutral
             explanation for the peremptory challenge. Finally, the
             trial court must decide whether the defendant has proved
             purposeful discrimination.

Id. at 527, 669 S.E.2d at 254 (citations omitted). While the above test is written in

the context of a defendant raising a Batson objection to the State’s use of peremptory

challenges, our Court has made clear that the State may also raise a Batson challenge

to a defendant’s use of peremptory challenges, sometimes referred to as a “reverse

Batson” objection. See Cofield, 129 N.C. App. 268, 498 S.E.2d 823. In the case sub

judice, Defendant only challenges the third prong of the Batson test and contends the




                                         - 15 -
                                           STATE V. HURD

                                         Opinion of the Court



trial court clearly erred in finding the State proved Defendant engaged in purposeful

discrimination by peremptorily striking Juror 10.

        To determine whether the State proved Defendant engaged in purposeful

discrimination, “the trial court should consider the totality of the circumstances,

including counsel’s credibility, and the context of the information elicited.” Id. at 279,

498 S.E.2d at 831 (citing State v. Barnes, 345 N.C. 184, 212, 481 S.E.2d 44, 59 (1997);

State v. Thomas, 329 N.C. 423, 432, 407 S.E.2d 141, 148 (1991), cert. denied, 522 U.S.
824 (1997)). It is relevant, but not dispositive, to consider whether a party’s use of

peremptory challenges creates a “disproportionate impact on prospective jurors of a

particular race.” Id. (citing State v. Hernandez, 500 U.S. 352, 363 (1991)).

        Our Supreme Court has utilized the following factors to determine if a party is

engaging in purposeful discrimination:

                (1) the susceptibility of the particular case to racial
                discrimination; (2) whether similarly situated [blacks]3
                were accepted as jurors; (3) whether the [party at issue]
                used all of its peremptory challenges; (4) the race of the
                witnesses in the case; (5) whether the early pattern of
                strikes indicated a discriminatory intent; and (6) the
                ultimate racial makeup of the jury. In addition, [a]n
                examination of the actual explanations given by the [party
                at issue] for challenging [white]4 veniremen is a crucial
                part of testing [the State’s] Batson claim. It is satisfactory

        3 The race of the jurors in this quotation has been changed to the relevant facts of the case sub
judice. The Robinson Court reviewed a Batson objection alleging the State engaged in purposeful
discrimination by striking black jurors and keeping white jurors.
        4 The race of the jurors in this quotation has been changed to the relevant facts of the case sub

judice. The Robinson Court reviewed a Batson objection alleging the State engaged in purposeful
discrimination by striking black jurors and keeping white jurors.

                                                 - 16 -
                                    STATE V. HURD

                                   Opinion of the Court



             if these explanations have as their basis a “legitimate
             hunch” or “past experience” in the selection of juries.

James, 230 N.C. App. at 351, 750 S.E.2d at 856 (citing State v. Robinson, 336 N.C.
78, 93–94, 443 S.E.2d 306, 312–13 (1994), cert. denied, 513 U.S. 1089 (1995)).

      Here, Defendant and the three murder victims are black.                Defendant

attempted to strike Juror 10, a white male. Defendant did not strike Juror 8, a black

female. Juror 8 and Juror 10 rated themselves a “four” when asked to rate their

predisposition favoring the death penalty on a scale of one to seven. However, this

“state of circumstances in itself does not necessarily lead to a conclusion that the

reasons given by defense counsel were pretextual.” Cofield, 129 N.C. App. 268, 279,

498 S.E.2d 823, 831 (citations omitted).

      We take note of Defendant’s pretrial motion to prevent the State from

exercising peremptory strikes against prospective black jurors. A copy of the motion

does not appear in the record, but the trial court’s findings clearly illustrate that

Defendant sought to prevent the State from striking any black jurors, or in the

alternative, inhibit the State from striking black jurors without stating a race-neutral

reason for the strike. This motion was not made in response to any discriminatory

action of record, and it was made in a case that is not inherently susceptible to racial

discrimination.   Further, the trial court’s detailed findings explain Defendant

exercised eleven total peremptory challenges, ten of which he used against white and

Hispanic jurors. The only black juror Defendant challenged was a probation officer.


                                           - 17 -
                                     STATE V. HURD

                                    Opinion of the Court



Defendant’s acceptance rate of black jurors was 83%, which is notably higher than

his 23% acceptance rate for white and Hispanic jurors. Once the State raised its

Batson challenge, defense counsel stated they struck Juror 10 because “he stated that

the punishment should fit the crime . . . [and] he was in favor of capital punishment

as a matter of disposition.” Yet this fails to resolve Juror 10’s statement that being

in the jury box made him “stop and think” about the death penalty, that he did not

have strong feelings for or against the death penalty, and he considered the need for

facts to support a sentence.

      Defendant contends the trial court clearly erred by considering its past

experience as a capital defender. We disagree. The trial court’s experience bolsters

its ability to discern matters like this. After reviewing the record, it is clear the trial

court properly considered the totality of the circumstances, the credibility of defense

counsel, and the context of the peremptory strike against Juror 10, including

Defendant’s pretrial motion. Cofield, 129 N.C. App. at 279, 498 S.E.2d at 831

(citations omitted). Therefore, in light of the record, we cannot hold the trial court

committed clear error in sustaining the State’s Batson objection.

      Next, Defendant contends the State’s closing argument was grossly improper.

To conduct this analysis we must determine whether the State’s argument “strayed

far enough from the parameters of propriety that the trial court, in order to protect

the rights of the parties and the sanctity of the proceedings, should have intervened



                                           - 18 -
                                    STATE V. HURD

                                   Opinion of the Court



on its own accord and: (1) precluded other similar remarks from the offending

attorney; and/or (2) instructed the jury to disregard the improper comments already

made.” Jones, 355 N.C. at 133, 558 S.E.2d at 107.

      Trial counsel is afforded wide latitude in closing argument and “may argue all

of the evidence which has been presented as well as reasonable inferences” arising

from the evidence. State v. Call, 353 N.C. 400, 417, 545 S.E.2d 190, 202 (2001)

(citations omitted).   In a capital murder case, the prosecutor “has a duty to

strenuously pursue the goal of persuading the jury that the facts of the particular

case at hand warrant imposition of the death penalty.” Id. (citation omitted).

      The State introduced the testimony of witnesses who met Defendant in jail.

They both testified Defendant told them he had a witness killed, the only witness

that could put him in Charlotte at the time of the murder. Based on their testimony,

the record evidence, and the timing of Sanders’s death, it is fair to infer Defendant

told the witnesses about Sanders, even if not by name. Moreover, the trial court took

judicial notice and informed the jury that Sanders was killed 28 September 2008 in

Cincinnati, and that someone other than Defendant was charged with his murder.

With all of this in evidence, the State fairly inferred and argued Defendant had

Sanders killed. Therefore, we hold the State’s closing argument was not grossly

improper.   Assuming arguendo, that Defendant raised a timely objection to the

State’s closing, the trial court did not commit error, much less abuse its discretion, in



                                          - 19 -
                                   STATE V. HURD

                                  Opinion of the Court



overruling Defendant’s objection since the State’s argument was founded upon record

evidence and inferences therefrom.

      Lastly, Defendant preserves his third argument concerning the State’s use of

closing argument slides for “further federal review.” Therefore, we assign no error to

this contention.

                                  IV. Conclusion

      For the foregoing reasons we hold the trial court did not commit error.

      NO ERROR.

      Judges Stephens and Inman concur.




                                         - 20 -